Citation Nr: 1759158	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-17 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a left leg injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1967 to August 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO).  In January 2017 a videoconference hearing was held before the undersigned; a transcript is in the record.

The issue of service connection for a left ankle disability was raised at the January 2017 videoconference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  In March 2014 the Veteran's representative submitted a February 2014 muscle injuries and disability benefits questionnaire without a waiver of AOJ consideration.  A supplemental statement of the case (SSOC) was not issued following the submission.  Due process requirements provide for a remand in that circumstance.  See 38 C.F.R. §§ 19.9(a), 19.31.

A July 1969 service treatment record shows that the Veteran sustained a crushing left leg injury (leg trapped between truck and tree).  Treatment included bedrest, and his return to duty was on physical profile (which continued past January 1970). 
A December 2009 VA examiner described the Veteran's left leg injury as [only] moderate (which appears inconsistent with the history and findings on physical examination, i.e., pain, weakness, and uncertainty of movement, but without residual nerve, tendon, or bone damage).  On February 2014 examination findings included reduced muscle strength and atrophy.  It was noted that the Veteran had difficulty with standing, climbing, and stooping activities.

At a January 2017 videoconference hearing the Veteran testified he head constant pain from the left leg injury, and that if affected his gait, which in turn impacted on his knee, hip, and back.  He also report that he receives ongoing treatment for the disability, and that it has increased in severity.  HIs most recent VA examination was in February 2014 (approximately 3 years ago), as was noted above, and a remand for a contemporaneous examination is necessary.  

The case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluations and treatment he has received for his residuals of a left leg injury, and to submit authorizations for VA to secure records of such evaluations and treatment from any private providers identified.  The AOJ should secure complete clinical records (i.e. any not already associated with the record) of the evaluation and treatment from all providers identified, to specifically include up-to date records of VA treatment at the Ann Arbor VA Medical Center.

2.  Thereafter, the AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his left leg crush injury residuals.  The Veteran's record must be reviewed by the examiner in conjunction with the examination, and any tests or studies indicated must be completed.  The examiner should describe all findings in detail, noting the extent of any related fatigue, weakness, difficulty ambulating or with propulsion and /or locomotion.  The examiner should comment on the impact the disability has on occupational and daily activity functioning.

All opinions should include rationale.  

3.  The AOJ should then review the entire record (including the submissions prior to this remand which were not addressed in a SSOC), and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

